Exhibit 10.1

CONTINGENT VALUE RIGHTS AGREEMENT

BETWEEN

ONCOMED PHARMACEUTICALS, INC.

and

COMPUTERSHARE INC.

Dated as of March 14, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 DEFINITIONS

     1  

Section 1.1

   Definitions      1  

ARTICLE 2 CONTINGENT VALUE RIGHTS

     4  

Section 2.1

   Holders of CVRs; Appointment of Rights Agent; Assignment of Rights      4  

Section 2.2

   Non-transferable      5  

Section 2.3

   No Certificate; Registration; Registration of Transfer; Change of Address;
CVR Distribution      5  

Section 2.4

   Payment Procedures      6  

Section 2.5

   No Voting, Dividends or Interest; No Equity or Ownership Interest      8  

Section 2.6

   Ability to Abandon CVR      8  

ARTICLE 3 THE RIGHTS AGENT

     8  

Section 3.1

   Certain Duties and Responsibilities      8  

Section 3.2

   Certain Rights of Rights Agent      9  

Section 3.3

   Resignation and Removal; Appointment of Successor      11  

Section 3.4

   Acceptance of Appointment by Successor      12  

ARTICLE 4 COVENANTS

     12  

Section 4.1

   List of Holders      12  

Section 4.2

   TIGIT      12  

Section 4.3

   Prohibited Actions      13  

Section 4.4

   Backstop Financing Statement      13  

ARTICLE 5 AMENDMENTS

     13  

Section 5.1

   Amendments Without Consent of Holders or Rights Agent      13  

Section 5.2

   Amendments with Consent of Holders      14  

Section 5.3

   Effect of Amendments      15  

ARTICLE 6 CONSOLIDATION, MERGER, SALE OR CONVEYANCE

     15  

Section 6.1

   The Company May Not Consolidate, Etc.      15  

Section 6.2

   Successor Substituted      15  

ARTICLE 7 MISCELLANEOUS

     15  

Section 7.1

   Notices to Rights Agent and to the Company      15  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 7.2

   Notice to Holders      16  

Section 7.3

   Entire Agreement      16  

Section 7.4

   Merger or Consolidation or Change of Name of Rights Agent      17  

Section 7.5

   Successors and Assigns      17  

Section 7.6

   Benefits of Agreement; Action by Majority of Holders      17  

Section 7.7

   Governing Law      18  

Section 7.8

   Jurisdiction      18  

Section 7.9

   WAIVER OF JURY TRIAL      18  

Section 7.10

   Severability Clause      18  

Section 7.11

   Counterparts; Effectiveness      19  

Section 7.12

   Termination      19  

Section 7.13

   Force Majeure      20  

Section 7.14

   Copies of CVR Records; Audit Rights      20  

Section 7.15

   Construction      21  

 

ii



--------------------------------------------------------------------------------

CONTINGENT VALUE RIGHTS AGREEMENT

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of March 14, 2019 (this
“Agreement”), is entered into by and between OncoMed Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Computershare Inc., a Delaware
corporation, as initial Rights Agent (as defined herein).

PREAMBLE

WHEREAS, on March 14, 2019, the Board of Directors of the Company authorized and
declared a dividend distribution of one CVR right for each share of Common Stock
outstanding at the close of business on the Record Date (defined below);

WHEREAS, the Company intends the distribution of the rights underlying the CVRs
to be complete and irrevocable and hereby assigns to the Holders the TIGIT
Payment Amounts, when, as and if paid to the Company, in each case, in
accordance with the terms of this Agreement;

WHEREAS, the parties have done all things necessary to make the CVR, when issued
hereunder, the valid obligations of the Company and to make this Agreement a
valid and binding agreement of the Company, in accordance with its terms; and

NOW, THEREFORE, in consideration of the premises and the consummation of the
transactions referred to above, it is mutually covenanted and agreed, for the
proportionate benefit of all Holders, as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions.

Capitalized terms used but not otherwise defined herein have the meanings
ascribed to them as follows:

“Affiliate” shall have the meaning given to such term in Rule 145 under the
Securities Act of 1933, as amended.

“Assignee” has the meaning set forth in Section 7.5.

“Business Day” means any day other than a day on which banks in the State of New
York are authorized or obligated to be closed.

“Celgene” means Celgene Co. and Celgene Corp., and each of their respective
successors or assignees.

“Celgene Collaboration Agreement” means that Master Research and Collaboration
Agreement by and among Celgene Co., Celgene Corp. and the Company dated
December 2, 2013, as in effect as of the Record Date.



--------------------------------------------------------------------------------

“Celgene Co.” means Celgene Alpine Investment Company II, LLC, a Delaware
limited liability company, and its successors or assignees.

“Celgene Corp.” means Celgene Corporation, a Delaware corporation, and its
successors or assignees.

“Celgene Option” means that exclusive option granted by the Company to Celgene
with respect to the TIGIT Program pursuant to Section 3.1.1(c) of the Celgene
Collaboration Agreement.

“CVR” means a contingent contractual right of Holders to receive the TIGIT
Payment Amounts pursuant to this Agreement.

“CVR Register” has the meaning set forth in Section 2.3(b).

“Holder” means, at the relevant time, a Person in whose name CVRs are registered
in the CVR Register.

“Law” means any federal, state, national, foreign, material local or municipal
or other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any governmental authority (including under the authority
of Nasdaq or the Financial Industry Regulatory Authority).

“Loss” has the meaning set forth in Section 3.2(g).

“Majority of Holders” means, at any time, the registered Holder or Holders of
more than 50% of the total number of CVRs registered at such time, as set forth
on the CVR Register, except that with respect to the use of the term Majority of
Holders in Section 7.6 and Section 7.14, the term shall mean the registered
Holder or Holders of more than 25% of the total number of CVRs registered at
such time, as set forth on the CVR Register.

“Notice” has the meaning set forth in Section 7.1.

“Officer’s Certificate” means a certificate signed by the chief executive
officer and the principal financial and accounting officer of the Company, in
their respective official capacities.

“Payment Triggering Event” means the actual receipt by the Company or one or
more of the Company’s Affiliates following the Record Date of any cash payment
made by Celgene pursuant to the TIGIT License Agreement and in respect of any
and all of the following: (i) each of the applicable milestone events set forth
in Paragraph 2 (Approval Milestones) and Paragraph 3 (Sales Milestones) of
Exhibit C-3 of the TIGIT License Agreement or (ii) royalty obligations set forth
in Paragraph 4 (Royalties for Licensed Products (and not Diagnostic Products))
or Paragraph 5 (Royalties for Diagnostic Products) of Exhibit C-3 of the TIGIT
License Agreement; provided, however, that in no event shall the receipt by the
Company or one or more of its Affiliates of (a) the upfront fee payable by
Celgene upon the exercise of the Celgene Option pursuant to Paragraph 1 (Upfront
Fee) of Exhibit C-3 of the TIGIT License Agreement, (b) any payment in respect
of Milestone (1) as defined in Paragraph 2 (Approval Milestones) of Exhibit C-3
of the TIGIT License Agreement, or (c) any reimbursement of costs or expenses,
research and development funding, defense costs or other amounts paid other than
pursuant to the financial terms identified in clauses (i) and (ii) of this
definition, constitute a Payment Triggering Event.

 

2



--------------------------------------------------------------------------------

“Permitted Transfer” means a Transfer of one or more CVRs (i) upon death by will
or intestacy; (ii) by instrument to an inter vivos or testamentary trust in
which the CVRs are to be passed to beneficiaries upon the death of the trustee;
(iii) made pursuant to a court order of a court of competent jurisdiction (such
as in connection with divorce, bankruptcy or liquidation); (iv) made by
operation of law (including a consolidation or merger) or without consideration
in connection with the dissolution, liquidation or termination of any
corporation, limited liability company, partnership or other entity; (v) if the
Holder is a partnership, a distribution from the transferring partnership to its
partners or former partners in accordance with their partnership interests;
(vi) in the case of CVRs payable to a nominee, from a nominee to a beneficial
owner (and, if applicable, through an intermediary) or from such nominee to
another nominee for the same beneficial owner, in each case as permitted by The
Depository Trust Company; (vii) to the Company or its Affiliates; (viii) to any
initial Holder who is issued a CVR pursuant to Section 2.1(a); (ix) by a venture
capital firm, private equity firm or other similarly-situated type of
institutional investor to any Affiliate of such Person; provided, that such
transfer can be effected without subjecting the CVRs to registration under the
U.S. Securities Exchange Act of 1934, as amended, and the rules and regulations
made thereunder; or (x) as provided in Section 2.6.

“Person” means any individual, corporation, partnership, joint venture, estate,
trust, company, firm, limited liability company, firm, society or other
enterprise, association, organization or any other entity not specifically
listed herein, including any governmental authority.

“Pro Rata Share” means, with respect to any Holder, the quotient obtained by
dividing (i) the aggregate number of CVRs held by such Holder by (ii) the
aggregate number of outstanding CVRs held by all Holders, in each case, as
reflected in the CVR Register.

“Record Date” means April 5, 2019.

“Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent shall have been appointed pursuant to
Article 3 of this Agreement, and thereafter “Rights Agent” will mean such
successor Rights Agent.

An entity shall be deemed to be a “Subsidiary” of a Person if such Person
directly or indirectly owns or purports to own, beneficially or of record,
(a) an amount of voting securities or other interests in such entity that is
sufficient to enable such Person to elect at least a majority of the members of
such entity’s board of directors or other governing body, or (b) at least 50% of
the outstanding equity, voting, beneficial or financial interests in such
entity.

“Tax” means any federal, state, local, foreign or other tax, including any
income tax, franchise tax, capital gains tax, gross receipts tax, value-added
tax, surtax, estimated tax, unemployment tax, national health insurance tax,
excise tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax,
property tax, business tax, withholding tax, payroll tax, customs duty,
alternative or add-on minimum or other tax of any kind whatsoever, and including
any fine, penalty, addition to tax or interest imposed by a governmental
authority with respect thereto.

 

3



--------------------------------------------------------------------------------

“TIGIT” means that Hippo Designated Target (as defined in the Celgene
Collaboration Agreement) known as TIGIT, which was designated as a target by
Celgene effective December 23, 2015.

“TIGIT License Agreement” means that certain license agreement, in the form
attached as Exhibit A to the Celgene Collaboration Agreement, to be entered into
by and among the Company, Celgene Corp. and Celgene Co. in accordance with
Section 3.1.1(c)(ii) of the Celgene Collaboration Agreement upon Celgene’s
exercise of the Celgene Option with respect to the TIGIT Program, including, for
clarity, the form of Exhibit C-3 (Financial Terms) solely with respect to those
terms applicable to the Hippo Designated Program (“Exhibit C-3”).

“TIGIT License Term” means the License Term as defined in the TIGIT License
Agreement.

“TIGIT Payment Amount” means, with respect to any Payment Triggering Event, the
amount actually received by the Company or one or more of the Company’s
Affiliates following the Record Date pursuant to the TIGIT License Agreement in
respect of such Payment Triggering Event, net of (i) any Tax (including any
applicable value added or sales taxes and including any Tax which would be
payable but for the utilization of a relief) incurred by the Company or such
Affiliate(s) as a result of the receipt of such payment and (ii) the reasonable
costs, out-of-pocket fees, expenses or charges incurred, directly or indirectly,
by the Company or the Company’s Affiliates, or for which the Company or the
Company’s Affiliates are responsible, in connection with such Payment Triggering
Event (in each case to the extent such costs, fees, expenses or charges have not
been previously accounted for in the calculation of a prior TIGIT Payment
Amount).

“TIGIT Program” means the Hippo Designated Program (as defined in the Celgene
Collaboration Agreement) with TIGIT as the designated target.

“Transfer” means transfer, pledge, hypothecation, encumbrance, assignment or
other disposition (whether by sale, merger, consolidation, liquidation,
dissolution, dividend, distribution or otherwise), the offer to make such a
transfer or other disposition, and each contract, commitment, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.

ARTICLE 2

CONTINGENT VALUE RIGHTS

Section 2.1 Holders of CVRs; Appointment of Rights Agent; Assignment of Rights.

(a) The initial Holders shall be the holders of shares of the Company’s common
stock as of the close of business on the Record Date. Effective as of the close
of business on the Record Date, each initial Holder shall be issued one CVR for
each share of Company common stock held of record by such Holder as of the close
of business on the Record Date. Notwithstanding anything to the contrary in this
Agreement, in no event shall any CVRs be issued pursuant to this Agreement prior
to the Record Date.

 

4



--------------------------------------------------------------------------------

(b) The Company hereby appoints the Rights Agent to act as rights agent for the
Company in accordance with the express terms and conditions set forth in this
Agreement, and the Rights Agent hereby accepts such appointment.

(c) The Company hereby irrevocably assigns and agrees to pay to the Holders an
amount in cash equal to the TIGIT Payment Amount(s), when, as and if actually
received by the Company; provided, that (i) for the avoidance of doubt, the
foregoing shall not constitute an assignment of any of the Company’s right,
title or interest in and to the right to receive any amounts pursuant to the
Celgene Collaboration Agreement or the TIGIT License Agreement and shall only
apply with respect to the an amount in cash equal to TIGIT Payment Amount(s),
when, as and if actually received by the Company and (ii) the foregoing shall
not affect or otherwise modify the remaining terms of this Agreement, including
such terms governing the payment and distribution of the TIGIT Payment Amount(s)
through the Rights Agent.

Section 2.2 Non-transferable.

A Holder may not at any time Transfer CVRs, other than pursuant to a Permitted
Transfer. Any attempted Transfer that is not a Permitted Transfer, in whole or
in part, will be void ab initio and of no effect.

Section 2.3 No Certificate; Registration; Registration of Transfer; Change of
Address; CVR Distribution.

(a) Holders’ rights and obligations in respect of CVRs derive solely from this
Agreement; CVRs will not be evidenced by a certificate or other instrument.

(b) The Rights Agent will create and maintain a register (the “CVR Register”)
for the purposes of (i) identifying the Holders of CVRs, (ii) determining
Holders’ entitlement to CVRs and (iii) registering the CVRs and Permitted
Transfers thereof. The CVR Register will be created, and CVRs will be
distributed, pursuant to written instructions to the Rights Agent from Company.
Except for the obligations to the Rights Agent set forth herein, neither the
Company nor its Subsidiaries will have any responsibility or liability
whatsoever to any Person other than the Holders.

(c) Subject to the restriction on transferability set forth in Section 2.2,
every request made to Transfer CVRs must be in writing and accompanied by a
written instrument of Transfer reasonably acceptable to the Rights Agent,
together with the signature guarantee of a guarantor institution which is a
participant in a signature guarantee program approved by the Securities Transfer
Association (a “signature guarantee”) and other requested documentation in a
form reasonably satisfactory to the Rights Agent, duly executed and properly
completed, as applicable, by the Holder or Holders thereof, or by the duly
appointed legal representative, personal representative or survivor of such
Holder or Holders, setting forth in reasonable detail the circumstances relating
to the Transfer. Upon receipt of such written notice, the Rights Agent will,
subject to its reasonable determination in accordance with its own internal
procedures, that the Transfer instrument is in proper form and the Transfer is a
Permitted Transfer and otherwise

 

5



--------------------------------------------------------------------------------

complies on its face with the other terms and conditions of this Agreement,
register the Transfer of the applicable CVRs in the CVR Register. All Transfers
of CVRs registered in the CVR Register will be the valid obligations of the
Company, evidencing the same right, and entitling the transferee to the same
benefits and rights under this Agreement, as those held by the transferor. The
Company and the Rights Agent may each require payment of a sum sufficient to
cover any stamp or other transfer tax or governmental charge that is imposed in
connection with (and would not have been imposed but for) any such registration
of transfer. No transfer of CVRs shall be valid until registered in the CVR
Register and any transfer not duly registered in the CVR Register shall be void.

(d) A Holder may make a written request to the Rights Agent to change such
Holder’s address of record in the CVR Register. Such written request must be
duly executed by such Holder. Upon receipt of such written notice, the Rights
Agent shall promptly record the change of address in the CVR Register.

(e) The Company will provide written instructions to the Rights Agent for the
distribution of CVRs to the Holders as of the Record Date. Company shall inform
Rights Agent of the Record Date at least five business days prior thereto.
Subject to the terms and conditions of this Agreement and the Company’s
confirmation of the Record Date, the Rights Agent hereunder shall make the CVR
distribution, less any applicable tax withholding, to each Holder as of the
Record Date by the mailing of a statement of holding reflecting CVRs.

Section 2.4 Payment Procedures.

(a) If a Payment Triggering Event occurs at any time prior to the termination of
this Agreement, then, within thirty (30) Business Days after the occurrence of
such Payment Triggering Event, the Company, or a Person nominated by the Company
(with written notice thereof from the Company to the Rights Agent), as the case
may be, will deliver to the Rights Agent (i) an Officer’s Certificate certifying
the date of the Payment Triggering Event, the amount of the payment and that the
Holders are entitled to receive the applicable TIGIT Payment Amount in respect
thereof (the “Payment Triggering Event Notice”), and (ii) an amount in cash
equal to the applicable TIGIT Payment Amount (for further distribution to the
Holders in accordance with the terms hereof) by wire transfer of immediately
available funds to an account designated by the Rights Agent.

(b) Upon receipt of the wire transfer referred to in Section 2.4(a), the Rights
Agent will promptly (and in any event within ten (10) Business Days) pay, by
check mailed, first-class postage prepaid, to the address of each Holder set
forth in the CVR Register at such time or by other method of delivery as
specified by the applicable Holder in writing to the Rights Agent, an amount in
cash equal to such Holder’s Pro Rata Share of the applicable TIGIT Payment
Amount.

(c) With respect to any TIGIT Payment Amount, the Company shall have no further
liability in respect of such TIGIT Payment Amount upon delivery of the relevant
funds to the Rights Agent in accordance with Section 2.4(a).

 

6



--------------------------------------------------------------------------------

(d) The Company and the Rights Agent will be entitled to deduct and withhold, or
cause to be deducted and withheld, from any TIGIT Payment Amount otherwise
payable pursuant to this Agreement, such amounts as it is required to deduct and
withhold with respect to the making of such payment under any provision of
applicable Law relating to Taxes. To the extent that amounts are so deducted and
withheld, such deducted and withheld amounts will be treated for all purposes of
this Agreement as having been paid to the Holder in respect of which such
deduction and withholding was made. Prior to making any such Tax deductions or
withholdings or causing any such Tax deductions or withholdings to be made with
respect to any Holder, the Rights Agent will, to the extent reasonably
practicable, provide notice to the Holder of such potential Tax deduction or
withholding and a reasonable opportunity for the Holder to provide any necessary
Tax forms in order to avoid or reduce such withholding amounts; provided that
the time period for payment of a TIGIT Payment Amount by the Rights Agent set
forth in Section 2.4(b) will be extended by a period equal to any delay caused
by the Holder providing such forms, provided, further, that in no event shall
such period be extended for more than ten (10) Business Days, unless otherwise
requested by the Holder for the purpose of delivering such forms and agreed to
by the Rights Agent.

(e) Any portion of a TIGIT Payment Amount that remains undistributed to the
Holders on the date that is six (6) months after the Rights Agent’s receipt of
the applicable Payment Triggering Event Notice (including by means of uncashed
checks or invalid addresses on the CVR Register) will be delivered by the Rights
Agent to the Company or a Person nominated in writing by the Company (with
written notice thereof from the Company to the Rights Agent), and any Holder
will thereafter look only to the Company for payment of such TIGIT Payment
Amount (which shall be without interest).

(f) If any TIGIT Payment Amount (or portion thereof) remains unclaimed by a
Holder on the date that is four (4) years after the Rights Agent’s receipt of
the applicable Payment Triggering Event Notice (or immediately prior to such
earlier date on which such TIGIT Payment Amount would otherwise escheat to or
become the property of any governmental authority), then: (i) such TIGIT Payment
Amount (or portion thereof) will, to the extent permitted by applicable Law,
become the property of the Company and will be transferred to the Company or a
Person nominated in writing by the Company (with written notice thereof from the
Company to the Rights Agent), free and clear of all claims or interest of any
Person previously entitled thereto, and no consideration or compensation shall
be payable therefor, and (ii) the CVRs to which such payment relate shall, to
the extent permitted by applicable Law, be deemed abandoned in accordance with
Section 2.6 and, from and after the date of such abandonment, shall no longer be
deemed outstanding for any purpose (including for purposes of calculating a
Holder’s Pro Rata Share from and after the date of such abandonment). Neither
the Company nor the Rights Agent will be liable to any Person in respect of a
TIGIT Payment Amount delivered to a public official pursuant to any applicable
abandoned property, escheat or similar legal requirement under applicable Law.
In addition to and not in limitation of any other indemnity obligation herein,
the Company agrees to indemnify and hold harmless the Rights Agent with respect
to any liability, penalty, cost or expense the Rights Agent may incur or be
subject to in connection with transferring such property to the Company or a
public official.

 

7



--------------------------------------------------------------------------------

Section 2.5 No Voting, Dividends or Interest; No Equity or Ownership Interest.

(a) CVRs will not have any voting or dividend rights, and interest will not
accrue on any amounts payable in respect of CVRs.

(b) CVRs will not represent any equity or ownership interest in the Company or
any of its Affiliates. The sole right of the Holders to receive property
hereunder is the right to receive TIGIT Payment Amounts, if any, in accordance
with the terms hereof. It is hereby acknowledged and agreed that a CVR shall not
constitute a security of the Company or any of its Affiliates.

Section 2.6 Ability to Abandon CVR.

A Holder may at any time, at such Holder’s option or upon the failure to claim
payment under Section 2.4(f), abandon all of such Holder’s remaining rights
represented by CVRs by transferring such CVR to the Company or a Person
nominated in writing by the Company (with written notice thereof from the
Company to the Rights Agent) without consideration in compensation therefor, and
such rights will be cancelled, with the Rights Agent being promptly notified in
writing by the Company of such transfer and cancellation. No such notice to the
Rights Agent shall be required in the case of abandonment due to the failure to
claim payment under Section 2.4(f). Nothing in this Agreement is intended to
prohibit the Company or its Affiliates from offering to acquire or acquiring
CVRs, in private transactions or otherwise, for consideration in its sole
discretion.

ARTICLE 3

THE RIGHTS AGENT

Section 3.1 Certain Duties and Responsibilities.

(a) The Rights Agent will not have any liability for any actions taken or not
taken in connection with this Agreement, except to the extent such liability
arises as a result of the willful misconduct, bad faith or gross negligence of
the Rights Agent (in each case as determined by a final non-appealable judgment
of court of competent jurisdiction). Notwithstanding anything in this Agreement
to the contrary, any liability of the Rights Agent under this Agreement will be
limited to the amount of annual fees paid by the Company to the Rights Agent
during the twelve (12) months immediately preceding the event for which recovery
from the Rights Agent is being sought. Anything to the contrary notwithstanding,
in no event will the Rights Agent be liable for special, punitive, indirect,
incidental or consequential loss or damages of any kind whatsoever (including,
without limitation, lost profits), even if the Rights Agent has been advised of
the likelihood of such loss or damages, and regardless of the form of action.

(b) The Rights Agent shall not have any duty or responsibility in the case of
the receipt of any written demand from any Holder with respect to any action or
default by any Person or entity, including, without limiting the generality of
the foregoing, any duty or responsibility to initiate or attempt to initiate any
proceedings at law or otherwise or to make any demand upon the Company. All
rights of action under this Agreement may be enforced (but shall not be required
to be enforced) by the Rights Agent, any claim, action, suit, audit,
investigation or proceeding instituted by the Rights Agent will be brought in
its name as the Rights Agent and any recovery in connection therewith will be
for the proportionate benefit of all the Holders, as their respective rights or
interests may appear on the CVR Register.

 

8



--------------------------------------------------------------------------------

Section 3.2 Certain Rights of Rights Agent.

(a) The Rights Agent undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement, and no implied covenants or
obligations will be read into this Agreement against the Rights Agent.

(b) The Rights Agent may rely and will be protected by the Company in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order or other paper or
document believed by it in the absence of bad faith to be genuine and to have
been signed or presented by or on behalf of the Company.

(c) Whenever the Rights Agent deems it desirable that a matter be proved or
established prior to taking or omitting any action hereunder, the Rights Agent
may (i) rely upon an Officer’s Certificate and (ii) incur no liability and be
held harmless by the Company for or in respect of any action taken or omitted to
be taken by it under the provisions of this Agreement in reliance upon such
Officer’s Certificate.

(d) The Rights Agent may engage and consult with counsel of its selection, and
the advice or opinion of such counsel will, in the absence of bad faith, gross
negligence or willful misconduct on the part of the Rights Agent, be full and
complete authorization and protection in respect of any action taken or not
taken by the Rights Agent in reliance thereon.

(e) Any permissive rights of the Rights Agent hereunder will not be construed as
a duty.

(f) The Rights Agent will not be required to give any note or surety in respect
of the execution of its powers or otherwise under this Agreement.

(g) The Company agrees to indemnify the Rights Agent for, and to hold the Rights
Agent harmless from and against, any loss, liability, damage, judgment, fine,
penalty, cost or expense (each, a “Loss”) suffered or incurred by the Rights
Agent and arising out of or in connection with the Rights Agent’s performance of
its obligations under this Agreement, including the reasonable and documented
costs and expenses of defending the Rights Agent against any claims, charges,
demands, actions or suits arising out of or in connection in connection with the
execution, acceptance, administration, exercise and performance of its duties
under this Agreement, including the costs and expenses of defending against any
claim of liability arising therefrom, directly or indirectly, or enforcing its
rights hereunder, except to the extent such Loss has been determined by a final
non-appealable decision of a court of competent jurisdiction to have resulted
from the Rights Agent’s gross negligence, bad faith or willful misconduct.

 

9



--------------------------------------------------------------------------------

(h) In addition to the indemnification provided under Section 3.2(g), the
Company agrees (i) to pay the fees of the Rights Agent in connection with the
Rights Agent’s performance of its obligations hereunder, as agreed upon in
writing by the Rights Agent and the Company on or prior to the date of this
Agreement, and (ii) to reimburse the Rights Agent for all reasonable and
properly documented out-of-pocket expenses, including all Taxes (other than
income, receipt, franchise or similar Taxes) and governmental charges, incurred
by the Rights Agent in the performance of its obligations under this Agreement,
except that the Company will have no obligation to pay the fees of the Rights
Agent or reimburse the Rights Agent in connection with any lawsuit initiated by
the Rights Agent on behalf of itself or the Holders, except in the case of any
suit enforcing the provisions of Section 2.4(b) or Section 3.2(g), if the
Company is found by a court of competent jurisdiction to be liable to the Rights
Agent or the Holders, as applicable in such suit.

(i) No provision of this Agreement shall require the Rights Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or powers
if it believes that repayment of such funds or adequate indemnification against
such risk or liability is not reasonably assured to it.

(j) The Rights Agent will not be deemed to have knowledge of any event of which
it was supposed to receive notice hereunder but has not received written notice
of such event, and the Rights Agent will not incur any liability for failing to
take action in connection therewith, in each case, unless and until it has
received such notice in writing.

(k) Subject to applicable Law, (i) the Rights Agent and any shareholder,
affiliate, director, officer or employee of the Rights Agent may buy, sell or
deal in any securities of the Company or become peculiarly interested in any
transaction in which the Company may be interested, or contract with or lend
money to the Company or otherwise act as fully and freely as though it were not
the Rights Agent under this Agreement, and (ii) nothing herein will preclude the
Rights Agent from acting in any other capacity for the Company or for any other
Person.

(l) The Rights Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorney or agents and the Rights Agent shall not be answerable or accountable
for any act, default, neglect or misconduct of any such attorney or agents or
for any loss to the Company resulting from any such act, default, neglect or
misconduct, absent gross negligence, bad faith or willful misconduct (each as
determined by a final non-appealable judgment of a court of competent
jurisdiction) in the selection and continued employment thereof.

(m) The Company shall perform, acknowledge and deliver or cause to be performed,
acknowledged and delivered all such further and other acts, documents,
instruments and assurances as may be reasonably required by the Rights Agent for
the carrying out or performing by the Rights Agent of the provisions of this
Agreement.

(n) The Rights Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement (except its
countersignature thereof) or be required to verify the same, and all such
statements and recitals are and shall be deemed to have been made by the Company
only.

 

10



--------------------------------------------------------------------------------

(o) The Rights Agent shall act hereunder solely as agent for the Company and
shall not assume any obligations or relationship of agency or trust with any of
the owners or holders of the CVRs. The Rights Agent shall not have any duty or
responsibility in the case of the receipt of any written demand from any Holders
with respect to any action or default by the Company, including, without
limiting the generality of the foregoing, any duty or responsibility to initiate
or attempt to initiate any proceedings at law or otherwise or to make any demand
upon the Company.

(p) The Rights Agent may rely on and be fully authorized and protected in acting
or failing to act upon (a) any guaranty of signature by an “eligible guarantor
institution” that is a member or participant in the Securities Transfer Agents
Medallion Program or other comparable “signature guarantee program” or insurance
program in addition to, or in substitution for, the foregoing; or (b) any law,
act, regulation or any interpretation of the same even though such law, act, or
regulation may thereafter have been altered, changed, amended or repealed.

(q) The Rights Agent shall not be liable or responsible for any failure of the
Company to comply with any of its obligations relating to any registration
statement filed with the Securities and Exchange Commission or this Agreement,
including without limitation obligations under applicable regulation or law.

(r) The obligations of the Company under this Section 3.2 shall survive the
expiration of the CVRs and the termination of this Agreement and the
resignation, replacement or removal of the Rights Agent.

Section 3.3 Resignation and Removal; Appointment of Successor.

(a) The Rights Agent may resign at any time by written notice to the Company.
Any such resignation notice shall specify the date on which such resignation
will take effect (which shall be at least thirty (30) days following the date
that such resignation notice is delivered), and such resignation will be
effective on the earlier of (x) the date so specified and (y) the appointment of
a successor Rights Agent.

(b) The Company will have the right to remove the Rights Agent at any time by
written notice to the Rights Agent, specifying the date on which such removal
will take effect. Such notice will be given at least thirty (30) days prior to
the date so specified (or, if earlier, the appointment of the successor Rights
Agent).

(c) If the Rights Agent resigns, is removed or becomes incapable of acting, the
Company will promptly appoint a qualified successor Rights Agent.
Notwithstanding the foregoing, if the Company fails to make such appointment
within a period of thirty (30) days after giving notice of such removal or after
it has been notified in writing of such resignation or incapacity by the
resigning or incapacitated Rights Agent, then the incumbent Rights Agent may
apply to any court of competent jurisdiction for the appointment of a new Rights
Agent. The successor Rights Agent so appointed will, upon its acceptance of such
appointment in accordance with this Section 3.3(c) and Section 3.4, become the
Rights Agent for all purposes hereunder.

 

11



--------------------------------------------------------------------------------

(d) The Company will give notice to the Holders of each resignation or removal
of the Rights Agent and each appointment of a successor Rights Agent in
accordance with Section 7.2. Each notice will include the name and address of
the successor Rights Agent. If the Company fails to send such notice within ten
(10) Business Days after acceptance of appointment by a successor Rights Agent,
the successor Rights Agent will cause the notice to be mailed at the expense of
the Company.

(e) Notwithstanding anything to the contrary in this Section 3.3, unless
consented to in writing by the Majority of Holders, the Company will not appoint
as a successor Rights Agent any Person that is not a stock transfer agent of
national reputation or the corporate trust department of a commercial bank.

(f) The Rights Agent will reasonably cooperate with the Company and any
successor Rights Agent in connection with the transition of the duties and
responsibilities of the Rights Agent to the successor Rights Agent, including
the transfer of all relevant data, including the CVR Register, to the successor
Rights Agent; but such predecessor Rights Agent shall not be required to make
any additional expenditure or assume any additional liability in connection with
the foregoing.

Section 3.4 Acceptance of Appointment by Successor.

Every successor Rights Agent appointed hereunder will, at or prior to such
appointment, execute, acknowledge and deliver to the Company and to the
resigning or removed Rights Agent an instrument accepting such appointment and a
counterpart of this Agreement, and such successor Rights Agent, without any
further act, deed or conveyance, will become vested with all the rights, powers,
trusts and duties of the Rights Agent; provided that upon the request of the
Company or the successor Rights Agent, such resigning or removed Rights Agent
will execute and deliver an instrument transferring to such successor Rights
Agent all the rights, powers and trusts of such resigning or removed Rights
Agent.

ARTICLE 4

COVENANTS

Section 4.1 List of Holders.

The Company will furnish or cause to be furnished to the Rights Agent, in such
form as the Company receives from its transfer agent (or other agent performing
similar services for the Company), the names and addresses of the Holders within
fifteen (15) Business Days following the Record Date.

Section 4.2 TIGIT.

(a) Notwithstanding anything to the contrary herein, the Company will not, and
will cause its Subsidiaries to not, breach any of the material terms and
conditions under (i) the Celgene Collaboration Agreement that relate to the
TIGIT Program, including Section 3.1.3 and Section 5.1.4(b) or (ii) in the event
that the TIGIT License Agreement is entered into in connection with the exercise
of the Celgene Option with respect to the TIGIT Program, the TIGIT License
Agreement.

 

12



--------------------------------------------------------------------------------

(b) Except as expressly set forth in Section 4.2(a), none of the Company or any
of its Subsidiaries shall have any obligation or liability whatsoever to any
Person under this Agreement relating to or in connection with any action, or
failure to act, with respect to the TIGIT Program.

Section 4.3 Prohibited Actions.

The Company shall take no action for the principal purpose of (i) reducing the
amount of any TIGIT Payment Amounts payable under this Agreement or
(ii) restricting the Company’s ability to pay any of the TIGIT Payment Amounts
hereunder.

Section 4.4 Backstop Financing Statement.

It is the intent of the Company for the assignment of an amount in cash equal to
the TIGIT Payment Amounts, when, as and if such TIGIT Payment Amounts are
actually received by the Company pursuant to Section 2.1(c) to be complete and
irrevocable. The Company hereby grants to the Holders a first-priority security
interest in and to its right in respect of any TIGIT Payment Amounts received by
it to secure the Holders’ rights to receive the TIGIT Payment Amounts hereunder.
Notwithstanding the foregoing, the form of financing statement on Form UCC-1
attached as Exhibit A hereto shall be filed within 30 days from the Record Date
for the purpose of perfecting a first-priority security interest in and to its
right in respect of any TIGIT Payment Amounts received by it to secure the
Holders’ rights to receive the TIGIT Payment Amounts hereunder.

ARTICLE 5

AMENDMENTS

Section 5.1 Amendments Without Consent of Holders or Rights Agent.

(a) The Company, at any time and from time to time, may enter into one or more
amendments to this Agreement for any of the following purposes, without the
consent of any of the Holders or the Rights Agent (subject to Section 5.3), if
and to the extent such amendment(s) (individually or the aggregate) does not
materially and adversely impair or affect the rights of the Holders hereunder:

(i) to evidence the appointment of another Person as a successor Rights Agent
and the assumption by any successor Rights Agent of the covenants and
obligations of the Rights Agent herein in accordance with the provisions hereof;

(ii) subject to Section 6.1, to evidence the succession of another Person to the
Company and the assumption of any such successor of the covenants of the Company
outlined herein in a transaction contemplated by Section 6.1;

(iii) to add to the covenants of the Company such further covenants,
restrictions, conditions or provisions for the protection and benefit of the
Holders; provided that in each case, such provisions shall not adversely affect
the interests of the Holders;

 

13



--------------------------------------------------------------------------------

(iv) to cure any ambiguity, to correct or supplement any provision in this
Agreement that may be defective or inconsistent with any other provision in this
Agreement, or to make any other provisions with respect to matters or questions
arising under this Agreement; provided that in each case, such provisions shall
not adversely affect the interests of the Holders;

(v) as may be necessary or appropriate to ensure that CVRs are not subject to
registration under the U.S. Securities Act of 1933, as amended, or the U.S.
Securities Exchange Act of 1934, as amended and the rules and regulations made
thereunder, or any applicable state securities or “blue sky” laws;

(vi) as may be necessary or appropriate to ensure that the Company is not
required to produce a prospectus or an admission document in order to comply
with applicable Law;

(vii) to cancel CVRs (i) in the event that any Holder has abandoned its rights
in accordance with Section 2.6 or (ii) following a transfer of such CVRs to the
Company or its Affiliates in accordance with Section 2.2 or Section 2.3(c);

(viii) as may be necessary or appropriate to ensure that the Company complies
with applicable Law; or

(ix) to effect any other amendment to this Agreement that would provide any
additional rights or benefits to the Holders or that does not adversely affect
the legal rights under this Agreement of any such Holder.

(b) Promptly after the execution by the Company of any amendment pursuant to
this Section 5.1, the Company will (or will cause the Rights Agent to) notify
the Holders in general terms of the substance of such amendment in accordance
with Section 7.2.

Section 5.2 Amendments with Consent of Holders.

(a) In addition to any amendments to this Agreement that may be made by the
Company without the consent of any Holder or the Rights Agent pursuant to
Section 5.1, with the consent of the Majority of Holders, the Company and the
Rights Agent may enter into one or more amendments to this Agreement for the
purpose of adding, eliminating or amending any provisions of this Agreement,
even if such addition, elimination or amendment is adverse to the interests of
the Holders.

(b) Promptly after the execution by the Company and the Rights Agent of any
amendment pursuant to the provisions of this Section 5.2, the Company will (or
will cause the Rights Agent to) notify the Holders in general terms of the
substance of such amendment in accordance with Section 7.2.

 

14



--------------------------------------------------------------------------------

Section 5.3 Effect of Amendments.

Upon the execution of any amendment under this ARTICLE 5, this Agreement will be
modified in accordance therewith, such amendment will form a part of this
Agreement for all purposes and every Holder will be bound thereby. Upon the
delivery of a certificate from an appropriate officer of the Company which
states that the proposed supplement or amendment is in compliance with the terms
of this ARTICLE 5, the Rights Agent shall execute such supplement or amendment.
Notwithstanding anything in this Agreement to the contrary, the Rights Agent
shall not be required to execute any supplement or amendment to this Agreement
that it has determined would adversely affect its own rights, duties,
obligations or immunities under this Agreement. No supplement, amendment or
other modification to this Agreement shall be effective unless duly executed by
the Rights Agent.

ARTICLE 6

CONSOLIDATION, MERGER, SALE OR CONVEYANCE

Section 6.1 The Company May Not Consolidate, Etc.

The Company shall not consolidate with or merge into any other Person unless the
Company is the surviving entity in such merger transaction, nor shall the
Company convey, transfer or lease its properties and assets substantially as an
entirety to any Person, unless:

(a) the Person formed by such consolidation or into which the Company is merged
or the Person that acquires by conveyance or transfer, or that leases, the
properties and assets of the Company substantially as an entirety (the
“Surviving Person”) shall expressly assume payment of amounts on all CVRs and
the performance of every duty and covenant of this Agreement on the part of the
Company to be performed or observed; and

(b) the Company has delivered to the Rights Agent an Officer’s Certificate,
stating that such consolidation, merger, conveyance, transfer or lease complies
with this Article 6 and that all conditions precedent herein provided for
relating to such transaction have been complied with.

Section 6.2 Successor Substituted.

Upon any consolidation of or merger by the Company with or into any other
Person, or any conveyance, transfer or lease of the properties and assets
substantially as an entirety to any Person in accordance with Section 6.1, the
Surviving Person shall succeed to, and be substituted for, and may exercise
every right and power of, and shall assume all of the obligations of the Company
under this Agreement with the same effect as if the Surviving Person had been
named as the Company herein.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Notices to Rights Agent and to the Company.

All notices, requests and other communications (each, a “Notice”) to any party
hereunder shall be in writing and delivered personally, by FedEx or other
internationally recognized overnight courier service or, except with respect to
any Notice to the Rights Agent, by email. Such Notice shall be deemed given
(a) on the date of delivery, if delivered in person or by e-mail (upon
confirmation of receipt) prior to 5:00 p.m. in the time zone of the receiving
party or on the

 

15



--------------------------------------------------------------------------------

next Business Day, if delivered after 5:00 p.m. in the time zone of the
receiving party or (b) on the first Business Day following the date of dispatch,
if delivered by FedEx or by other internationally recognized overnight courier
service (upon proof of delivery), addressed as follows:

if to the Rights Agent, to:

Computershare Inc.

250 Royall Street

Canton, MA 02021

Attention: Client Services

if to the Company, to:

OncoMed Pharmaceuticals, Inc.

800 Chesapeake Drive

Redwood City, California 94063

Attention: Legal

Email: legal@oncomed.com

with a copy, which shall not constitute notice, to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention: Alan Mendelson, Chad Rolston and Richard Butterwick

Email: alan.mendelson@lw.com; chad.rolston@lw.com; richard.butterwick@lw.com

or to such other address as such party may hereafter specify for the purpose by
notice to the other parties hereto.

Section 7.2 Notice to Holders.

All Notices required to be given to the Holders will be given (unless otherwise
herein expressly provided) in writing and mailed, first-class postage prepaid,
to each Holder at such Holder’s address as set forth in the CVR Register, not
later than the latest date, and not earlier than the earliest date, prescribed
for the sending of such Notice, if any, and will be deemed given on the date of
mailing. In any case where notice to the Holders is given by mail, neither the
failure to mail such Notice, nor any defect in any Notice so mailed, to any
particular Holder will affect the sufficiency of such Notice with respect to
other Holders.

Section 7.3 Entire Agreement.

As between the Company and the Rights Agent, this Agreement constitutes the
entire agreement between the parties with respect to the subject matter of this
Agreement, notwithstanding the reference to any other agreement herein, and
supersedes all prior agreements and understandings, both written and oral, among
or between any of the parties with respect to the subject matter of this
Agreement.

 

16



--------------------------------------------------------------------------------

Section 7.4 Merger or Consolidation or Change of Name of Rights Agent.

Any Person into which the Rights Agent or any successor Rights Agent may be
merged or with which it may be consolidated, or Person resulting from any merger
or consolidation to which the Rights Agent or any successor Rights Agent shall
be a party, or any Person succeeding to the stock transfer or other shareholder
services business of the Rights Agent or any successor Rights Agent, shall be
the successor to the Rights Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
provided that such Person would be eligible for appointment as a successor
Rights Agent under the provisions of Section 3.3. The purchase of all or
substantially all of the Rights Agent’s assets employed in the performance of
transfer agent activities shall be deemed a merger or consolidation for purposes
of this Section 7.4.

Section 7.5 Successors and Assigns.

This Agreement will be binding upon, and will be enforceable by and inure solely
to the benefit of, the Holders, the Company and the Rights Agent and their
respective successors and assigns. Except for assignments to its Affiliates and
as provided in Section 7.4, the Rights Agent may not assign this Agreement
without the Company’s prior written consent. Subject to Section 5.1(a)(ii) and
ARTICLE 6 hereof, the Company may assign, in its sole discretion and without the
consent of any other party, any or all of its rights, interests and obligations
hereunder to one or more of its Affiliates or to any Person with whom the
Company is merged or consolidated, or any entity resulting from any merger or
consolidation to which the Company shall be a party (each, an “Assignee”);
provided, however, that in connection with any assignment to an Assignee, the
Company shall agree to remain liable for the performance by the Company of its
obligations hereunder (to the extent the Company exists following such
assignment). The Company or an Assignee may not otherwise assign this Agreement
without the prior consent of the Majority of Holders. Any attempted assignment
of this Agreement in violation of this Section 7.5 will be void ab initio and of
no effect.

Section 7.6 Benefits of Agreement; Action by Majority of Holders.

Nothing in this Agreement, express or implied, will give to any Person (other
than the Company, the Rights Agent, the Holders and their respective permitted
successors and assigns hereunder) any benefit or any legal or equitable right,
remedy or claim under this Agreement or under any covenant or provision herein
contained, all such covenants and provisions being for the sole benefit of the
Company, the Rights Agent, the Holders and their permitted successors and
assigns. The Holders are intended third-party beneficiaries under this
Agreement, but will have no rights hereunder except as are expressly set forth
herein. Except for the rights of the Rights Agent set forth herein, the Majority
of Holders will have the sole right, on behalf of all Holders, by virtue of or
under any provision of this Agreement, to institute any action or proceeding at
law or in equity with respect to the performance of this Agreement by the
Company, and no individual Holder or other group of Holders will be entitled to
exercise such rights. Notwithstanding the foregoing, in the event of a
bankruptcy of the Company, individual Holders shall be entitled to assert claims
in bankruptcy and take related actions in pursuit of such claims with respect to
any TIGIT Payment Amounts that may be claimed by the bankruptcy estate of the
Company or by any creditor of the Company.

 

17



--------------------------------------------------------------------------------

Section 7.7 Governing Law.

This Agreement and the CVRs will be governed by, and construed in accordance
with, the Laws of the State of New York, (without giving effect to any rule or
principle that would result in application of the law of any other jurisdiction)
and for all purposes shall be governed by and construed in accordance with the
laws of such State applicable to contracts to be made and performed entirely
within such State.

Section 7.8 Jurisdiction.

In any action or proceeding between any of the parties hereto arising out of or
relating to this Agreement or any of the transactions contemplated hereby, each
of the parties hereto: (a) irrevocably and unconditionally consents and submits
to the exclusive jurisdiction and venue of the Supreme Court of the State of New
York, County of New York, or, if under applicable Law exclusive jurisdiction is
vested in the Federal courts, the United States District Court for the Southern
District of New York (and appellate courts thereof); (b) agrees that all claims
in respect of such action or proceeding shall be heard and determined
exclusively in accordance with clause (a) of this Section 7.8; (c) waives any
objection to laying venue in any such action or proceeding in such courts;
(d) waives any objection that such courts are an inconvenient forum or do not
have jurisdiction over any party; and (e) agrees that service of process upon
such party in any such action or proceeding shall be effective if notice is
given in accordance with Section 7.1 or Section 7.2 of this Agreement.

Section 7.9 WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATION OF THIS WAIVER, (III) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.9.

Section 7.10 Severability Clause.

In the event that any provision of this Agreement, or the application of any
such provision to any Person or set of circumstances, is for any reason
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is

 

18



--------------------------------------------------------------------------------

determined to be invalid, unlawful, void or unenforceable, will not be impaired
or otherwise affected and will continue to be valid and enforceable to the
fullest extent permitted by applicable Law. Upon such a determination, the
parties hereto will negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible; provided,
however, that if an excluded provision shall affect the rights, immunities,
liabilities, duties or obligations of the Rights Agent, the Rights Agent shall
be entitled to resign immediately upon written notice to the Company.

Section 7.11 Counterparts; Effectiveness.

This Agreement may be signed in any number of counterparts, each of which will
be deemed an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement or any counterpart may be
executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original. This Agreement will become effective when each party hereto will
have received a counterpart hereof signed by the other party hereto. Until and
unless each party has received a counterpart hereof signed by the other party
hereto, this Agreement will have no effect and no party will have any right or
obligation hereunder (whether by virtue of any oral or written agreement or any
other communication).

Section 7.12 Termination.

This Agreement will automatically terminate and be of no further force or effect
and, except as provided in Section 3.2, the parties hereto will have no further
liability hereunder, and the CVRs will expire without any consideration or
compensation therefor upon the earliest to occur of (a) if the TIGIT License
Agreement has not been entered into in connection with the exercise by Celgene
of the Celgene Option with respect to the TIGIT Program, the expiration or
termination of the Celgene Collaboration Agreement, and (b) if the TIGIT License
Agreement has been entered into in connection with the exercise by Celgene of
the Celgene Option with respect to the TIGIT Program, the expiration or
termination of the TIGIT License Term; provided, that in the event that any
rights to the payments described in clauses (i) and (ii) of the definition of
Payment Triggering Event have otherwise accrued under the TIGIT License
Agreement prior to such expiration or termination, this Agreement shall not
terminate pursuant to this clause (b) until all such accrued amounts have been
paid by Celgene to the Company and the applicable TIGIT Payment Amounts in
respect thereof have been distributed to Holders hereunder; provided, further,
that in the event that Section 6 of the TIGIT License Agreement survives such
expiration or termination of the TIGIT License Term, this Agreement shall not
terminate pursuant to this clause (b) until Celgene no longer has any
obligations pursuant to Section 6 of the TIGIT License Agreement in respect of
the payments described in clauses (i) and (ii) of the definition of Payment
Triggering Event. The termination of this Agreement will not affect or limit the
right of Holders to receive the TIGIT Payment Amounts under Section 2.4(b) to
the extent earned prior to the termination of this Agreement, and the provisions
applicable thereto will survive the expiration or termination of this Agreement.

 

19



--------------------------------------------------------------------------------

Section 7.13 Force Majeure.

Notwithstanding anything to the contrary contained herein, none of the Rights
Agent, the Company or any of its Subsidiaries (except as it relates to the
obligations of the Company under Section 3.2) will be liable for any delays or
failures in performance resulting from acts beyond its reasonable control
including acts of God, terrorist acts, shortage of supply, breakdowns or
malfunctions, interruptions or malfunctions of computer facilities, or loss of
data due to power failures or mechanical difficulties with information storage
or retrieval systems, labor difficulties, war or civil unrest.

Section 7.14 Copies of CVR Records; Audit Rights.

(a) Each Holder shall have the right, at any time but not more than once in each
calendar year, to request in writing from the Company to receive copies of:
(i) Payment Triggering Event Notices delivered to the Rights Agent, (ii) any
Audit Reports (as defined below) delivered to the Rights Agent pursuant to
Section 7.14(b), (iii) copies of material correspondence between the Company or
its Affiliates and the Rights Agent, (iv) amendments to the Agreement effected
pursuant to ARTICLE 5, (v) the most recent CVR Register in the Company’s
possession and (vi) the records of the Company setting forth the dates and
amounts of all TIGIT Payment Amounts delivered to the Rights Agent, whether by
the Company or an Affiliate of the Company. The requesting Holder(s) shall pay
the reasonable out-of-pocket expenses of the Company (e.g., photocopying
expenses, postage, etc.) incurred in responding to any such document requests.

(b) The Company shall keep, and shall require its Affiliates to keep, complete
and accurate books and records that may be necessary for the purpose of
calculating the TIGIT Payment Amounts payable under this Agreement. At the
request of a Majority of Holders, a Majority of Holders shall have the right to
appoint an independent accounting firm to perform, on behalf of all Holders, an
inspection of such books and records for the sole purpose of determining the
TIGIT Payment Amounts payable hereunder. Upon at least ten (10) Business Days’
prior written notice from a Majority of Holders, such audit shall be conducted
during regular business hours in such a manner as to not unnecessarily interfere
with the Company’s normal business activities. Such audit shall not be performed
more frequently than once per calendar year. If the audit reveals an
overpayment, the Company shall be entitled to withhold such amount from future
payments of TIGIT Payment Amounts. If the audit reveals an underpayment, the
Company shall promptly (and in any event within 30 days) remit such amount to
the Rights Agent for distribution to the Holders. The Company shall pay the
audit costs if the underpayment exceeds five percent (5%) of the aggregate
amount owed with regard to the period of the audit; otherwise, the Majority of
Holders requesting the audit shall bear such audit expenses. A copy of the
results of any audit conducted under this Section 7.14(b) (an “Audit Report”)
shall be provided to the Company and the Rights Agent within thirty (30) days
from issuance by the auditor.

(c) The Company shall have the right, at any time but not more than once in each
calendar month, to request in writing from the Rights Agent a copy of the
then-current CVR Register. The Company shall pay the reasonable out-of-pocket
expenses of the Rights Agent (e.g., photocopying expenses, postage, etc.)
incurred in responding to any such request.

 

20



--------------------------------------------------------------------------------

Section 7.15 Construction.

(a) For purposes of this Agreement, whenever the context requires: singular
terms will include the plural, and vice versa; the masculine gender will include
the feminine and neuter genders; the feminine gender will include the masculine
and neuter genders; and the neuter gender will include the masculine and
feminine genders.

(b) As used in this Agreement, the words “include” and “including,” and
variations thereof, will not be deemed to be terms of limitation, but rather
will be deemed to be followed by the words “without limitation.”

(c) The headings contained in this Agreement are for convenience of reference
only, will not be deemed to be a part of this Agreement and will not be referred
to in connection with the construction or interpretation of this Agreement.

(d) Any reference in this Agreement to a date or time shall be deemed to be such
date or time in New York City, United States, unless otherwise specified. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Person by virtue of the authorship of any provision of this Agreement.

(e) All references herein to “$” are to United States Dollars.

[Remainder of page intentionally left blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the day and year first above written.

 

ONCOMED PHARMACEUTICALS, INC.

By:    /s/ John A. Lewicki, Ph.D.  

Name:  John A. Lewicki, Ph.D.

 

Title:    President and Chief Executive Officer

 

COMPUTERSHARE INC.

By:    /s/ Collin Ekeogu  

Name:  Collin Ekeogu

 

Title:    Manager, Corporate Actions

[Signature Page to OncoMed Contingent Value Rights Agreement]